Citation Nr: 0432557	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Basic eligibility to receive improved pension benefits based 
upon countable annualized income.  

(The additional issues of whether new and material evidence 
has been submitted to reopen claims seeking service 
connection for residuals of a groin injury, including a left 
varicocele, and for a back disability are the subjects of a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service in the U.S. Air Force from 
June 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 pension determination by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2000, the appellant and his representative appeared 
at a hearing held at the RO before a Hearing Officer and 
explained their contentions.  A transcript of that hearing is 
of record.  The appellant had also requested a hearing before 
a traveling Veterans Law Judge, and this hearing was 
scheduled for September 14, 2004; however, on September 9, 
2004, the representative informed the RO that the appellant 
would be unable to appear at this hearing due to serious 
illness and requested that the Board proceed with its 
appellate review.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  In February 1998, the appellant reported that he received 
$904 per month ($10,848 annually) in Social Security 
Disability (SSD) benefits.  

3.  In November 1998, the Social Security Administration 
(SSA) reported that the appellant was receiving $914 per 
month in SSD benefits plus a Medicare premium of $50.10 per 
month ($11,569.20 annually).  

4.  At the March 2000, hearing, the appellant testified that 
he was receiving $919 per month ($11,028 annually) from the 
SSA.  

5.  The appellant is divorced and has no dependents; he has 
denied having any unreimbursed medical expenses and has never 
reported any other deductible expenses.  

6.  The applicable income limit for improved pension benefits 
was $8,665 in February and November 1998; and $8,989 in March 
2000.  


CONCLUSION OF LAW

Basic eligibility to receive improved pension benefits based 
upon countable annualized income is not established.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 
3.273 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the essential facts concerning the 
pension income appeal have been fully developed and are not 
in dispute.  The VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).  

The improved pension program is an income-based program.  
There are certain established annual income limits which, if 
they are exceeded, disqualify a claimant for improved 
pension.  In addition, these maximum income limits constitute 
the maximum annual amount of improved pension payable to a 
qualifying claimant; however, this amount is reduced on a 
dollar-for-dollar basis by the claimant's annual countable 
income.  38 U.S.C.A. § 1521; 38 U.S.C.A. § 3.273.  Countable 
income for improved pension purposes includes all payments of 
any kind or from any source unless specifically excluded.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  The specific 
exclusions from countable income are listed at 38 C.F.R. 
§ 3.272.  These include unreimbursed medical expenses (see 
38 C.F.R. § 3.272(g)), welfare payments (38 C.F.R. 
§ 3.272(a)), and reimbursement for casualty losses (38 C.F.R. 
§ 3.272(d)).  Deductible expenses do not include the Medicare 
premium accompanying SSD benefits, normal living expenses 
such as rent and food, or taxes.  There is also no deduction 
for SSD benefits despite the fact that these benefits do not 
count as income for purposes of the Federal Income Tax.  See 
38 C.F.R. § 3.272.  

The appellant is divorced with no dependents.  He has always 
denied that he has any unreimbursed medical expenses, nor has 
he reported any other deductible expenses.  In November 1998, 
the SSA reported that the appellant was receiving SSD 
benefits in the monthly amount of $914, plus a monthly 
Medicare premium of $50.10, for a total annualized countable 
income for improved pension purposes of $11,569.20.  This 
amount far exceeds the applicable income limit of $8,665.  

The appellant has consistently refused to report the amount 
of his Medicare premium, insisting that it should not be 
countable as income.  However, the basic SSA benefit payment 
of $904 per month which he reported in February 1998 ($10,848 
annually) and the $919 per month which he reported at the 
March 2000 hearing ($11,028 annually) both exceed the 
applicable annualized income limits of $8,665 and $8,989, 
respectively, without consideration of the additional 
countable income represented by the Medicare premium.  

The appellant has argued that his SSD benefits should not 
count as income for improved pension purposes because they do 
not count as income for Income Tax purposes, but this ignores 
the very specific provisions of the law and regulations 
governing the award and payment of improved pension benefits 
that countable income for improved pension purposes includes 
all payments of any kind or from any source unless 
specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).  There is no provision within 38 C.F.R. § 3.272 
authorizing the exclusion of SSD benefits from countable 
income for improved pension purposes.  

The appellant's other arguments in support of this appeal 
have also been considered by the Board, but they are equally 
unavailing to him.  For example, he has argued that his SSD 
payments should not be counted in determining his eligibility 
and entitlement to improved pension benefits because his SSD 
benefits are not enough to meet his current living expenses 
and also meet the legal obligations imposed upon him in his 
divorce settlement.  Once again, however, the specific legal 
provisions governing the award of improved pension benefits 
require that the appellant's SSD benefits be counted in 
computing his eligibility for those VA benefits.  

The Board notes that, in February 2000, the appellant 
telephoned the RO and claimed that the SSA had changed his 
award to Supplemental Security Income (SSI) benefits instead 
of the SSD benefits he previously received.  SSI benefits may 
be deductible from countable income as welfare payments.  
However, the appellant did not respond to the RO's request 
that he submit a letter from the SSA confirming his receipt 
of SSI benefits.  Until this evidence is received, it will be 
assumed that he continues to receive SSD benefits.  

The RO has properly calculated the appellant's annualized 
countable income for improved pension purposes based upon the 
available information, and it is clear that the appellant 
exceeds the applicable income limits.  He is therefore not 
eligible to receive improved pension benefits, and this 
appeal will be denied.  


ORDER

Improved pension benefits are denied due to excessive income.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



